TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-10-00126-CV


Brian Edward Vodicka and Steven Benton Aubrey, Appellants

v.

Gregory H. Lahr a/k/a Greg Lahr, both Individually and d/b/a Capital Advantage;
Peter Barlin; Sandra Gunn; CFS Associates, Inc. d/b/a Creative Financial Solutions; Mitchell
D. Savrick; and Savrick Schumann Johnson McGarr Kaminski & Shirley, LLP, Appellees




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 53RD JUDICIAL DISTRICT
NO. D-1-GN-08-004312, HONORABLE LORA J. LIVINGSTON, JUDGE PRESIDING


O R D E R

PER CURIAM
	Appellants have filed an unopposed motion to sever and dismiss their appeal against
appellees Mitchell D. Savrick and Savrick Schumann Johnson McGarr Kaminski & Shirley, LLP,
explaining that they have settled their dispute.  We grant the motion and dismiss appellees Mitchell D.
Savrick and Savrick Schumann Johnson McGarr Kaminski & Shirley, LLP from the cause.  The appeal
will continue, styled as Brian Edward Vodicka and Steven Benton Aubrey v. Gregory H. Lahr a/k/a
Greg Lahr, both Individually and d/b/a Capital Advantage; Peter Barlin; Sandra Gunn; and CFS
Associates, Inc. d/b/a Creative Financial Solutions.
	It is ordered May 17, 2012

Before Justices Puryear, Pemberton and Goodwin